DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 remain withdrawn as drawn to non-elected inventions. Claims 14 and 33 have been amended. Claims 14-16, 19-26, 29-31, 33-34 and 37-40 have been examined. 
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/23/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14-16, 19-22, 25-26, 29-31, 33-34 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al (USPGPub 2016/0041167, hereinafter “Campbell”), in view of Sharrock (US PGPub 2009/0061534 A1), Petruno et al (US Patent 8,128,871, hereinafter “Petruno”), Braig et al (US 2003/0086074, hereinafter “Braig”), and Burg et al. (WO 2014/025415, Pub Date: 02/13/2014, hereinafter “Burg”, cited on IDS dated 08/23/2021).
Regarding claim 14, Campbell teaches a method of influenza testing including assay for the detection of influenza Type A or Type B combined with an assay for determining the sensitivity of an influenza neuraminidase to an antiviral drug. Specifically, Campbell teaches an assay with a material, nitrocellulose, to help facilitate the flow of the sample down the assay 
However, Campbell does not teach an assay strip comprising a plurality of detection zones having a plurality of immobilized capture reagents tuned to fully saturate with the labeled particles at a specific concentration level of the hazardous contaminant, wherein each detection zone of the plurality of detection zones comprises different immobilized capture reagents or a different capture reagent loading concentration relative to at least one other detection zone, such that the plurality of detection zones are each tuned to a different one of a plurality of concentrations. Campbell also fails to teach a reader device including: a portion configured to receive the assay test strip; a sensor positioned to receive light reflected from the plurality of detection zones and configured to generate signals representing an intensity of the received light; and control electronics comprising at least one processor and memory storing computer-executable instructions that, when executed by the at least one processor, cause the control electronics to analyze the signals to identify a subset of the plurality of detection zones saturated above a predetermined threshold, determine a concentration of the hazardous contaminant based on one of the subset of the plurality of detection zones, and identify a value representing a level of confidence in accuracy of the determined concentration of the hazardous contaminant in the liquid sample.
Sharrock teaches an assay device for determining the presence or extent of an analyte. Specifically, the determination of an analyte over an extended concentration range. The assay consists of a sample receiving pad and a detection zone located downstream from the sample receiving pad. A labelled binding reagent for the binding to the target analyte and a second binding reagent for the target analyte are present on the assay and located upstream of the detection zone. The second binding reagent serves to remove excess analyte and lower the sensitivity of the assay by binding to the target analyte and influencing the proportion of labelled binding reagent that is able to bind to the detection zone (para. 0069). In an embodiment, the assay device comprises multiple detection zones, wherein each detection zone is capable of binding to the analyte at different concentration levels. Each respective zone may comprise binding reagents for the analyte having different affinities for the analyte (para. 0070).
Petruno teaches methods and systems for lateral flow assays. Specifically, Petruno teaches a diagnostic test system that includes a housing with a port for receiving a test strip, a reader, and a data analyzer. The reader is configured to obtain light intensity measurements from multiple corresponding regions within the detection zone when the test strip is loaded into the reader. The data analyzer is then able to compute at least one parameter from the set of light intensity measurements taken (Fig. 3 and Fig. 4; Col. 3, lines 1 – 15).
Braig teaches throughout the publication a detection system for blood analytes (abstract). More specifically, Braig teaches that detection signals are passed to a processor that determines the concentrations of the analytes of interest, based on the detector signals and a concentration-analysis algorithm stored in a memory module (paragraph 0118). Additionally, 
Burg teaches throughout the publication devices for performing quantitative assessment of color changes induced by exposure of multiple test strips to a biological sample (paragraph 0005) wherein the device comprises a processor, camera sensor and at least one computer-readable medium including program instructions (paragraph 0011). More specifically, Burg teaches comparing the test medium colors to a set of possible test medium colors corresponding to predetermined analyte concentrations to determine an analyte concentration of the sample being tested (paragraph 0007), wherein the intensity of a color change of the test strip is an indication of the concentration of the analyte (paragraph 0036) and the various color samples correspond to color changes over a range of analyte concentrations (paragraph 0059).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the assay taught by Campbell and include the multiple detection zones to capture different concentration levels of an analyte as taught by Sharrock for the advantage of capturing increasingly larger amounts of analyte. One of ordinary skill in the art at the filing date of the invention would have a reasonable amount of success in combining references because both Campbell and Sharrock teach the utilization of lateral flow assays (Campbell, para. 0055; Sharrock, Fig. 6, para. 0098) and Sharrock provides the advantage of being able to detect analytes such as toxins, bacteria, viruses, hormones, drugs and more (Sharrock, para. 0051).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate within the reader of the device of Campbell, Sharrock and Petruno, a processor and concentration-analysis algorithm stored in a memory module as taught by Braig because it would have been desirable to obtain more accurate analyte concentration measurements with strong confidence in said measurements (Braig, paragraphs 0242-0245).
Finally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate within the control electronics of Campbell, Sharrock, Petruno and Braig, instructions for analyzing the detection signals to identify areas above a predetermined threshold and determine a concentration based on the analysis as taught by Burg because it would have been desirable to further improve quantitative accuracy (Burg, paragraph 0088) and diagnose a patient’s condition by analyzing concentrations of different analytes simultaneously (Burg, paragraphs 0094-0095).  
Regarding claims 15 and 16, Campbell, Sharrock, Petruno and Braig teach the modified invention as applied above to claim 14. Additionally, Petruno teaches the data analyzer can be 
Regarding claim 19, Sharrock teaches in an embodiment, the assay device comprises multiple detection zones, wherein each detection zone is capable of binding to the analyte at different concentration levels. Each respective zone may comprise binding reagents for the analyte having different affinities for the analyte (para. 0070). Additionally, the amount of labelled binding reagent or the immobilized reagent at the detection zone can be altered to measure analyte concentrations at higher ranges (para. 0071). Although Campbell in view of Sharrock in view of Petruno does not specifically state the plurality of detection zones are arranged along the lateral flow path in increasing order based on their tuned concentrations, the arrangement of the detection zones in increasing order is well-known and utilized in the industry and can be considered a matter of choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 

Regarding claim 20, Campbell teaches the use of a luminometer, which can be used with a range of disposable tests, including a lateral flow cartridge (Fig. 5; para 0061).

	Regarding claim 21 and 22, Campbell teaches in some embodiments, the matrix chamber and the cartridge chamber are in fluid communication such that a sample applied to the matrix chamber flows from the matrix chamber to the reagent chamber. Figure 2 additionally shows the application of a liquid sample to a sample receiving zone for transferring the liquid sample from the collection container to the assay test strip, similar to Fig. 3A #360 in the instant application.
	
    PNG
    media_image1.png
    296
    168
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    308
    230
    media_image2.png
    Greyscale




Regarding claim 26, Campbell teaches the lateral flow assay having a sample receiving pad located upstream from a conjugate release pad (Fig. 14). In an embodiment, Campbell teaches that the lateral flow assay is in a cartridge so that it is able to be analyzed by a reader device (Fig. 5, para. 0061). Figure 2 of Campbell shows an application area for a liquid sample to be provided to the sample receiving pad from the collection container (Fig. 2).

Regarding claim 29, Sharrock teaches in an embodiment, the assay device comprises multiple detection zones, wherein each detection zone is capable of binding to the analyte at different concentration levels. Each respective zone may comprise binding reagents for the analyte having different affinities for the analyte (para. 0070). Additionally, the amount of labelled binding reagent or the immobilized reagent at the detection zone can be altered to measure analyte concentrations at higher ranges (para. 0071). Although Campbell in view of Sharrock in view of Petruno does not specifically state the plurality of detection zones are arranged along the lateral flow path in increasing order based on their tuned concentrations, the arrangement of the detection zones in increasing order is well-known and utilized in the industry and can be considered a matter of choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 IV.C

Regarding claim 30, Sharrock teaches in an embodiment, the assay comprises a control zone located downstream from the detection zones. The control zone is configured to indicate whether the assay has been correctly carried out, namely that a fluid sample has been added and the labelled binding reagent has been moved downstream to the zones (para. 0021).

Regarding claim 31, Sharrock teaches in an embodiment that the assay device may comprise a competition/inhibition assay that is of lower sensitivity and is capable of measuring the analyte at higher concentration ranges when compared to a sandwich assay (para. 0057).

Regarding claims 33-34, Campbell, Sharrock, Petruno, Braig and Burg teach the device wherein the instructions further cause the control electronics to identify a highest concentration from among the subset of the plurality of concentrations associated with the subset of the plurality of detection zones and further wherein the instructions cause the control electronics to set the concentration of the hazardous contaminant in the liquid sample to the identified highest concentration associated with the subset of the plurality of concentrations (Braig, paragraph 0133 and Burg, paragraphs 0094-0095).

Regarding claim 39 and 40, Sharrock teaches the assay device comprising one or more further measurement threshold values on indicate a level of analyte in a certain concentration range. In an embodiment, the assay device comprises a first and second threshold wherein a analyte measurement signal less than the first threshold indicate the absence of the analyte in the test sample while an analyte measurement signal above the first threshold indicates the presence of an analyte within the test sample at that concentration range. A measurement . 

Claim(s) 23-24, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell, Sharrock, Petruno, Braig and Burg, as applied to claim 20 above (hereinafter “Modified Campbell”), and further in view of Emeric et al (US Patent 9,488,585), hereafter referred to as Emeric.
Modified Campbell teach the modified invention as applied above to claim 20. However, the references do not teach a barcode readable by the reader to identify a number, location and corresponding tuned concentration of each of the plurality of detection zones based on signals from a barcode scanner representing the barcode.
Emeric teaches reader devices for optical and electrochemical test devices. Specifically, Emeric teaches the combination of a lateral flow test strip cartridge with barcode systems for the determination of pertinent information of the flow test strip, e.g. the identification of the analyte being tested and the patient (Col. 7, lines 63-66; Col. 8, lines 9-13). In some embodiments, the barcode may contain assay information, e.g. test identification, calibration data, color references, test cycle control parameter, expiration data and the like (Col. 22, lines 33-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to take the modified Campbell and further modify it with the barcode system as taught by Emeric to be able to access information pertinent to any lateral flow assay. A skilled artisan would have a reasonable expectation of success in modifying the barcode taught by to include .

Response to Arguments
Applicant’s arguments with respect to claims 14-16, 19-26, 29-31, 33-34 and 37-40 have been considered but are found to be moot in view of the new grounds of rejection applied to the claims based on references provided in the Information Disclosure Statement filed 08/23/2021. While Campbell in view of Sharrock, Petruno, and Braig failed to teach the claimed control electronics and corresponding instructions, Burg teaches at least one computer-readable medium including program instructions (paragraph 0011) for comparing the test medium colors to a set of possible test medium colors corresponding to predetermined analyte concentrations to determine an analyte concentration of the sample being tested (paragraph 0007), wherein the intensity of a color change of the test strip is an indication of the concentration of the analyte (paragraph 0036) and the various color samples correspond to color changes over a range of analyte concentrations (paragraph 0059), such that the highest analyte concentrations can be determined (paragraphs 0094-0095).
Therefore, the claims remain unpatentable based on the teachings of Campbell in view of Sharrock Petruno, Braig and Burg.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/23/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/REBECCA M GIERE/             Primary Examiner, Art Unit 1641